<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                 United States Court of Appeals <br>                     For the First Circuit <br> <br> <br> <br> <br> <br>No. 99-1381 <br> <br>                 EVELYN BONILLA AND RAFAEL COLON, <br> <br>                     Plaintiffs, Appellants, <br> <br>                                v. <br> <br>                   MUEBLES J.J. ALVAREZ, INC., <br> <br>                       Defendant, Appellee. <br> <br> <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>          [Hon. Jos Antonio Fust, U.S. District Judge] <br> <br> <br> <br>                              Before <br> <br>                    Selya, Boudin and Lipez, <br>                                 <br>                         Circuit Judges. <br>                                 <br>                                 <br>                                 <br>                                 <br>     Franklin Rodrguez Mangual and Enrique Alcaraz Micheli on <br>brief for appellants. <br>     Johanna Emmanuelli Huertas and Law Offices of Pedro Ortiz <br>Alvarez on brief for appellee. <br> <br> <br> <br> <br> <br>October 26, 1999 <br> <br> <br> <br>                                 <br>                                 <br> <br>

  SELYA, Circuit Judge.  This appeal presents a question <br>concerning the procedural path that must be followed to prosecute <br>a private action for a claimed violation of Title I of the <br>Americans With Disabilities Act (ADA), 42 U.S.C.  12101-12213 <br>(1990).  Because the district court dismissed the case for lack of <br>subject matter jurisdiction, Fed. R. Civ. P. 12(b)(2), our review <br>is plenary.  See BIW Deceived v. Local S6, 132 F.3d 824, 830 (1st <br>Cir. 1997).  In carrying out that task, we draw the underlying <br>facts from the plaintiffs' complaint (despite the defendant's <br>denial of several key aspects of the plaintiffs' account).  See <br>Viqueira v. First Bank, 140 F.3d 12, 16 (1st Cir. 1998). <br>  Plaintiff-appellant Evelyn Bonilla worked as a sales <br>clerk in a furniture store.  She underwent a surgical laminectomy <br>in May 1997 and spent several weeks recuperating, returning to work <br>on August 1.  Since her regular routine required her to climb <br>stairs in a two-story building and to move heavy furniture, she <br>sought an accommodation from her employer, defendant-appellee <br>Muebles J.J. Alvarez, Inc. (Alvarez).  She contends that Alvarez <br>refused her request, ordered her to stay away until she had <br>recovered fully, and told her that she would be relegated to part- <br>time work upon her return. <br>  To make a tedious tale tolerably terse, the appellant <br>left that day and never returned.  Instead, she sued Alvarez ten <br>months later, claiming a violation of the ADA.  Alvarez asked the <br>district court to dismiss the suit on the ground that the appellant <br>had neither filed a claim with, nor obtained a right-to-sue letter <br>from, either the Equal Employment Opportunity Commission (EEOC) or <br>the Department of Labor of the Commonwealth of Puerto Rico.  See 42 <br>U.S.C.  12117 (incorporating by reference, inter alia, 42 U.S.C. <br> 2000e-5(f)(1)).  The appellant replied that the ADA did not <br>require such antecedent steps.  The district court agreed with <br>Alvarez and dismissed the case.  We now consider whether <br>administrative action must be taken as a prerequisite to filing a <br>federal suit under Title I of the ADA. <br>  The appellant contends that filing a claim with the EEOC <br>before bringing an ADA case in federal court is an option, not a <br>prerequisite.  We have not previously had the opportunity to <br>address this question.  We do so today.  We hold that the ADA <br>mandates compliance with the administrative procedures specified in <br>Title VII of the Civil Rights Act of 1964, 42 U.S.C.  2000e, and <br>that, absent special circumstances (not present here), such <br>compliance must occur before a federal court may entertain a suit <br>that seeks recovery for an alleged violation of Title I of the ADA.  <br>Accord Dao v. Auchan Hypermarket, 96 F.3d 787, 789 (5th Cir. 1996); <br>Stewart v. County of Brown, 86 F.3d 107, 111 (7th Cir. 1996); <br>McSherry v. Trans World Airlines, Inc., 81 F.3d 739, 740 n.3 (8th <br>Cir. 1996). <br>  Refined to bare essence, this appeal presents a question <br>of statutory construction.  As with all such questions, we focus <br>first on the words that Congress chose to implement its wishes.  <br>The ADA states in relevant part: <br>    The powers, remedies, and procedures set forth <br>  in sections 2000e-4, 2000e-5, 2000e-6, 2000e- <br>  8, and 2000e-9 of this title shall be the <br>  powers, remedies, and procedures this <br>  subchapter provides to the [EEOC], to the <br>  Attorney General, or to any person alleging <br>  discrimination on the basis of disability. . . <br>  . <br> <br>42 U.S.C.  12117.  This language leaves no room to quibble:  <br>instead of starting entirely from scratch when drafting the ADA, <br>Congress borrowed liberally from Title VII.  Among other things, it <br>engrafted onto the ADA the full panoply of "procedures" described <br>in section 2000e of Title VII, and decreed that those enumerated <br>procedures "shall be" applicable to proceedings under Title I of <br>the ADA.  In an age when Congress sometimes sounds an uncertain <br>trumpet, this message comes through loud and clear.  The question, <br>then, reduces to what these transplanted procedures are and how <br>they affect this case. <br>  For present purposes, we narrow the lens of inquiry to <br>section 2000e-5 of Title VII, because it alone is germane to the <br>issue posed by this appeal.  That section states in pertinent part <br>that a charge "shall be filed" with the EEOC "within one hundred <br>and eighty days after the alleged unlawful employment practice <br>occurred," or within 300 days if "the person aggrieved has <br>initially instituted proceedings with [an authorized] State or <br>local agency."  42 U.S.C.  2000e-5(e).  This completes our quest:  <br>a claimant who seeks to recover for an asserted violation of Title <br>I of the ADA, like one who seeks to recover for an asserted <br>violation of Title VII, first must exhaust administrative remedies <br>by filing a charge with the EEOC, or alternatively, with an <br>appropriate state or local agency, within the prescribed time <br>limits.  The appellant has done neither.  This omission, if <br>unexcused, bars the courthouse door, as courts long have recognized <br>that Title VII's charge-filing requirement is a prerequisite to the <br>commencement of suit.  See, e.g., McDonnell Douglas Corp. v. Green, <br>411 U.S. 792, 798 (1973); Seymore v. Shawver & Sons, Inc., 111 F.3d <br>794, 799 (10th Cir.), cert. denied, 118 S. Ct. 342 (1997); Cheek v. <br>Western & S. Life Ins. Co., 31 F.3d 497, 500 (7th Cir. 1994); see <br>also, Dao, 96 F.3d at 788-89 (applying Title VII's charge-filing <br>requirement in the ADA context); Stewart, 86 F.3d at 110-11 (same). <br>  We say "unexcused" because this charge-filing <br>requirement, while obligatory, is not jurisdictional.  See Zipes v. <br>Trans World Airlines, Inc., 455 U.S. 385, 393 (1982).  Rather, it <br>is more akin to a statute of limitations and therefore subject to <br>the usual gamut of equitable exceptions.  See id.  The appellant <br>grasps at this straw and, as a fall-back, asks that we relax the <br>rigors of the charge-filing requirement by applying equitable <br>tolling here. <br>  We begin our consideration of this solicitation with <br>bedrock:  the baseline rule is that time limitations are important <br>in discrimination cases, and that federal courts therefore should <br>employ equitable tolling sparingly.  See Rys v. United States <br>Postal Serv., 886 F.2d 443, 446 (1st Cir. 1989) (explaining that <br>courts should take a "narrow view" of equitable exceptions to Title <br>VII limitations periods); Mack v. Great Atl. & Pac. Tea Co., 871 <br>F.2d 179, 185 (1st Cir. 1989) (similar).  Because the relevant <br>limitation period originates in a federal statute, federal law <br>supplies the rule of decision in respect to the equitable tolling <br>issue.  See Chico-Velez v. Roche Prods., Inc., 139 F.3d 56, 58 n.3 <br>(1st Cir. 1998). <br>  Generally speaking   peculiar circumstances may leave <br>some wiggle room   equitable tolling is not appropriate unless a <br>claimant misses a filing deadline because of circumstances <br>effectively beyond her control (such as when her employer actively <br>misleads her, and she relies on that misconduct to her detriment).  <br>See Mack, 871 F.2d at 185; Earnhardt v. Puerto Rico, 691 F.2d 69, <br>71 (1st Cir. 1982); see also Kelley v. NLRB, 79 F.3d 1238, 1248 <br>(1st Cir. 1996).  Here, however, the appellant has laid claim to <br>equitable tolling but has advanced no developed argumentation in <br>support of her claim.  Moreover, her complaint does not allege any <br>facts that remotely suggest a plausible basis for such relief.  <br>That ends the matter:  the federal standard reserves equitable <br>tolling for exceptional cases, and the appellant has done nothing <br>to bring herself within that tiny sphere. <br>  We need go no further.  Because the appellant <br>inexcusably failed to take administrative action that is a <br>prerequisite to filing a federal suit under Title I of the ADA, the <br>judgment below must be <br> <br>Affirmed.</pre>

</body>

</html>